    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 1 of 28 PageID #:979




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE: TIKTOK, INC.,                                MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                         Master Docket No. 20-cv-4699

                                                     Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases



               DECLARATION OF KATRINA CARROLL IN SUPPORT OF
              APPLICATION FOR APPOINTMENT AS CO-LEAD COUNSEL


KATRINA CARROLL declares as follows:

                                             Introduction

        1.      I submit this Declaration in support of my joint Leadership Application with

Jonathan Jagher, which seeks our appointment as Co-Lead Counsel and proposes a Steering

Committee and Liaison Counsel pursuant to the Case Management Orders entered by this Court.

Mr. Jagher and I, with the support of the vast majority of cases and their counsel comprising the

MDL, believe that it is in the class’ best interest to have us lead this litigation.

        2.      Under our leadership, and with an inclusive approach, the Settling Parties (defined

below) reached an excellent settlement for the class at a particularly opportune time. We also meet

all the Rule 23(g) criteria in spades. Importantly, appointing both Mr. Jagher and me as Co-Lead

Counsel will ensure that the settlement is documented and proposed for approval by this Court

under Rule 23, despite the unusual and tumultuous circumstances surrounding the company and

this litigation. If we are appointed and able to present the settlement in the normal course, all
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 2 of 28 PageID #:980




parties will have an ample opportunity to weigh in on the settlement terms. Such discussions can

and properly should take place after Defendants agree to make the settlement public, on or before

October 26, 2020, as we have proposed to the Court. There will be no prejudice to any party if

the Court adopts our suggested approach, which is consistent with Rule 23 and will even permit

issues to be vetted and “front loaded” at or before preliminary approval, before this Court makes

any decision concerning whether the settlement justifies sending notice to the class.

       3.      To date, Settling Plaintiffs have not taken an opportunity to set forth all of the

relevant facts pertaining to the manner in which the Settlement was achieved, the cooperation and

collaboration of nearly all counsel in that endeavor, and the antagonistic role played by Non-

Settling Plaintiffs1 who, at nearly every juncture, chose their self-interest in controlling this

litigation over the best interests of the class. Once the record is set straight, it will become clear

that, contrary to Non-Settling Plaintiffs’ inaccurate representations, the settlement was not reached

by “hand-picked” counsel (actually, it was reached by an agreed-upon delegation of a large

coalition of firms who all actively participated in the process.) And the attorneys who now

complain that they were “excluded” acted repeatedly to the detriment of the class, refused to

collaborate with other counsel, tried to prevent the mediation from ever occurring, and

intentionally withheld information that could have benefitted the class. When the Court considers

all these facts, we hope it will find that the settlement should proceed in its normal course through



1
  Non-Settling Plaintiffs’ group consists only of counsel who filed cases in the Northern District
of California and no counsel from any other district in the MDL. This group is essentially Mr.
Rhow and his executive committee from the Northern District of California, along with two
firms who supported Mr. Rhow and his committee during the leadership proceedings in that case.
These two firms also separately applied for leadership positions, which Judge Koh denied in
favor of Mr. Rhow’s application. Non-Settling Plaintiffs’ group now also includes Illinois-based
proposed Liaison Counsel, who we believe were recently retained by Mr. Rhow’s group after the
MDL transfer order was issued on August 4, 2020 and one additional firm from the Northern
District of California, which also applied for leadership in that court.
                                                  2
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 3 of 28 PageID #:981




counsel responsible for achieving it. We believe this measured approach is in keeping with Rule

23 and in the best interests of the class.

    My Experience, Qualifications and Ability to Serve as Co-Lead Counsel in this Matter

        4.      I am the managing partner of the Chicago, Illinois office of Carlson Lynch LLP, a

nationally recognized litigation boutique specializing in the prosecution of plaintiff-side class

actions. I have personal knowledge of the facts stated in this Declaration and describe all of my

collaborative efforts in this case for the benefit of this Court.

        5.      By way of my background, I have litigated complex matters and class actions for

twenty years and have devoted my career to representing plaintiffs in class cases like this one. In

total, I have litigated over one hundred class actions and have obtained recoveries in excess of $1

billion in all types of cases, including consumer, securities and antitrust cases. I have been

recognized as one of the top 25 class action lawyers in the State of Illinois by the National Trial

Lawyers Association and have been named multiple times as a Super Lawyer.

        6.      Outside the courtroom, I am an active participant and panelist at symposiums and

conferences related to class action topics and the promotion of women attorneys in the field. In

April 2018, I was honored to appear as a panelist at “May it Please the Court: Symposium on

Women Lawyers in the Courtroom,” a prestigious event sponsored by the United States District

Court for the Northern District of Illinois and the Chicago Bar Association. I currently serve on

the Law360 Products Lability Litigation Editorial Advisory Board and am also an active member

of the Advisory Board of Loyola University School of Law’s Institute for Consumer and Antitrust

Studies. My personal curriculum vitae is attached hereto as Exhibit A and my firm’s biography

is attached hereto as Exhibit B.




                                                   3
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 4 of 28 PageID #:982




       7.      I have significant experience litigating biometric privacy matters arising from the

collection and use of data by technology companies. I have litigated some of the earliest biometric

privacy cases on record in our District, including cases against Google and Shutterfly that have

shaped BIPA jurisprudence across the country. See e.g., Norberg v. Shutterfly, Inc., 152 F. Supp.

3d 1103 (N.D. Ill. 2015) (finding jurisdiction against defendant and that plaintiff stated a claim

under the Illinois Biometric Information Privacy Act); Rivera v. Google Inc., 238 F. Supp. 3d

1088, 1095-96 (N.D. Ill. 2017) (interpreting meaning of “biometric identifier” within the meaning

of BIPA).

       8.      I am currently litigating other BIPA matters in various courts against some of the

largest companies in the world, including IBM, Amazon, Google, Microsoft and Facebook. See

e.g., Vance v. International Business Machines Corp., No. 20cv577 (N.D. Ill.) (Carlson Lynch

appointed as Co-Lead Counsel); Wise v. Ring LLC, No. 20-cv-1298 (W.D. Wash.); Vance, et al.

v. Amazon.com, Inc., No.: 2:20-cv-01084 (W.D. Wash.); Vance, et al. v. Google, LLC, No.: 5:20-

cv-04696 (N.D. Cal.); Vance, et al. v. Microsoft Corporation, No.: 2:20-cv-01082 (W.D. Wash.);

Whalen v. Facebook, Inc., No. 20-CIV-03346 (Sup. Ct. San Mateo County, CA).

       9.      I have been personally appointed to leadership positions in numerous complex class

cases, including privacy-related actions like this one. Some of my personal appointments as Co-

Lead Counsel include:

      Albrecht v Oasis Power, LLC, No. 1:18-cv-01061 (N.D. Ill.) (TCPA class action; class
       settlement approved).

      Lewert v. PF Chang’s China Bistro, Inc., No. 1:14-cv-04787 (N.D. Ill.): (one of the first
       data breach cases on record with landmark ruling in the Seventh Circuit on Article III
       standing, hailed by Law360 as one of the “top privacy cases” of 2016).

      Salam v. Lifewatch, Inc., No. 1:13-cv-09305 (N.D. Ill.): (plaintiffs prevailed on contested
       class certification motion and matter is currently being actively litigated).


                                                4
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 5 of 28 PageID #:983




      Bakov v. Consolidated World Travel Inc., No. 1:15-cv-02980 (N.D. Ill.) (TCPA litigation
       proceeding on behalf of a certified class of consumers).

      Mednick v. Precor, Inc., No. 14-cv-03624 (N.D. Ill.) (in products liability class action,
       plaintiffs obtained class certification for a multi-state consumer class and the case
       ultimately settled on a class-wide basis).

      Bishop et al. v. Behr Process Corp. et al., No. 1:17-cv-4464 (N.D. Ill.): (national products
       liability class action matter relating to defective deck paint resulting in substantial
       settlement).

       10.     I also have extensive MDL experience and have been personally appointed to serve

in leadership in several national matters. For instance, I successfully served as co-lead counsel in

In Re: Rust-Oleum Restore Marketing, Sales Practices and Products Liability Litigation, 1:15-cv-

1364 (N.D. Ill.), a sprawling products liability MDL class action which ended in a favorable class

settlement. During the final approval hearing, the Honorable Amy J. St. Eve, now a sitting Justice

of the Seventh Circuit, praised my professionalism and that of defense counsel (Lori Lightfoot,

who was then a partner at Mayer Brown) as a “model I wish all lawyers would follow.” My other

personal MDL appointments include In re Community Health Systems, Inc., Customer Data

Security Breach Litigation, 2:15-cv-00222, MDL 2595 (N.D. Ala.) (member of the plaintiffs’

steering committee in consolidated multidistrict litigation stemming from data breach involving

one of the nation’s largest hospital chains) and In re Ashley Madison Customer Data Security

Breach Litig., MDL No. 2669 (E.D. Mo.) (member of executive committee in well-publicized data

breach relating to social media company; significant class settlement for $11.2 million was

approved in November 2017).

       11.     Apart from my own appointments, my firm has additional and far-ranging MDL

experience in some of the country’s largest privacy and data breach matters. Just some of the

MDL cases where my firm served or serves in the leadership include: In re Equifax, Inc. Customer

Data Security Breach Litig., MDL 2800 (N.D. Ga.); In re Marriott International Customer Data

                                                 5
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 6 of 28 PageID #:984




Security Breach Litigation, MDL No. 2879 (D. MD.). In re Home Depot Customer Data Breach

Litig., 1:14-md-02583, MDL 2583 (N.D. Ga.). In re Target Corporation Customer Data Breach

Litig., 0:14-md-02522, MDL 2522 (D. Minn.) and In re Vizio, Inc. Consumer Privacy Litig., MDL

No. 2693 (C.D. Cal.).

       12.     My firm and I have the expertise, resources, and personnel necessary to prosecute

this action to the fullest extent necessary. I am experienced, committed, and able to devote my full

attention to this matter, as I have already demonstrated in litigating this case since its inception.

       13.     I have a proven track record of working collaboratively with other attorneys, both

on the plaintiffs’ side and the defense side. I am familiar with and have longstanding, productive

working relationships with scores of plaintiffs’ attorneys across the country. In fact, this case in

and of itself is a testament to my ability to work collaboratively and bring groups of counsel

together to achieve results for the benefit of our collective clients and members of putative classes.

                          The Settlement and Current Procedural Status

       14.     In this case, I am counsel of record for Plaintiff E.R. and I filed the first related

action in this District on May 8, 2020 (E.R. v. TikTok, Inc. et al., 1:20-cv-02810 (N.D. Ill.)). Mr.

Jagher is counsel of record for Plaintiff D.M. and filed a related action shortly thereafter on May

13, 2020 (D.M. v. TikTok, Inc. et al., 1:20-cv-02884 (N.D. Ill.)). Together, and at all times since

we filed our cases, Mr. Jagher and I have worked to organize and coordinate all of the actions

involved in this MDL for the benefit of all parties, the putative class and this Court.

       15.     When Defendants presented an opportunity for class-wide settlement, Mr. Jagher

and I immediately galvanized an inclusive process to pursue that opportunity. Most of the other

plaintiffs’ counsel joined in this process, which culminated in a settlement in principle on August

13, 2020.



                                                   6
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 7 of 28 PageID #:985




       16.       As part of our organizational process, sixteen firms 2 (representing all the districts

involved in the MDL) came together and collaborated with us in the months leading up to the

mediation. These sixteen firms, sacrificing their own self-interests for the good of the group,

agreed on a delegation3 of seven representatives to attend the session.

       17.     Mr. Jagher and I traveled to California during the pandemic to appear in person for

the extensive, hard-fought, arms-length negotiations conducted for over twelve hours with the

Honorable Layn Phillips, one of the country’s most prominent mediators. The settlement is the

product of input from a top expert, the majority of the plaintiffs in the MDL and experienced

counsel including firms who have litigated the earliest BIPA claims on record and other large firms

in the plaintiffs’ class action bar, and it capitalizes on the entire team’s collective knowledge and

experience.

       18.      The settlement was made possible through the collaborative and inclusive process

Mr. Jagher and I organized. At all times, we acted in the best interest of the class and, because of

our leadership, nearly all counsel in this MDL are currently working together vigorously,

efficiently and expeditiously to finalize the relevant documents. We look forward to presenting

the settlement to this Court for its consideration.




2
  The sixteen firms who came together and prepared for mediation are: Carlson Lynch LLP;
Freed Kanner London & Millen LLC; Cafferty Clobes Meriwether & Sprengel LLP; Sauder
Schelkopf LLP; Gordon Law Offices, Ltd.; Stephan Zouras, LLP; Erik H. Langeland P.C.;
Tostrud Law Group, P.C.; Consumer Protection Legal, LLC; Scott+Scott Attorneys at Law LLP;
Baird Law Firm; Wood Law Firm, LLC; Ahdoot & Wolfson, PC; Susman Godfrey LLP; Fegan
Scott, LLC and Foote, Mielke, Chavez & O’Neil, LLC.
3
  The seven delegates who participated in the mediation were: me, Mr. Jagher, Robert Foote
(Foote, Mielke, Chavez & O’Neil, LLC); Michael Gervais (Susman Godfrey LLP); Joseph
Guglielmo (Scott+Scott Attorneys at Law LLP); Tina Wolfson (Ahdoot & Wolfson, PC) and
Tiffany Yiatras (Consumer Protection Legal, LLC).
                                                  7
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 8 of 28 PageID #:986




       19.     It bears mentioning that, at the time of the settlement, this MDL was in a state of

procedural limbo: the administrative transfer of the related actions had not been fully effectuated.

For over two months before we announced the settlement, we repeatedly advised the Court in

several joint status reports (filed on June 3, 2020, June 25, 2020 and July 10, 2020) that we were

proceeding to mediation, alongside counsel from the other Districts involved in the MDL. [E.R. v.

TikTok, No. 20-cv-02810 (the “E.R. Docket”), at ECF Nos. 27, 40, 44]. Because of this Court’s

prior Order of June 18, 2020 in E.R., which required the parties in that case to report on the status

of settlement [Id., at ECF No. 37], we filed a joint status report with Defendants on August 16,

2020 in the E.R. Docket [ECF No. 51]. Out of an abundance of caution, we also filed our report

in the “MDL” docket in this District, which had been assigned a docket number with no further

action taken by the Court.

       20.     The day after we filed our status report, the Clerk of Court proceeded to effectuate

the administrative transfer of cases comprising the MDL. That same day, the Court entered CMO

No. 1. [Docket No. 20-cv-4699 (MDL 2948) (the “MDL Docket”), at ECF No. 4].

       21.     Upon entry of CMO No. 1, and in light of the fact of settlement, Mr. Jagher and I

met and conferred with the various Interim Counsel concerning an efficient path forward. In

recognition of our work and efforts at collaboration throughout the history of this case and long

before the MDL ruling, the majority of counsel, including all counsel for all Settling Plaintiffs and

other Interim Counsel representing actions filed in the Northern District of California, submitted

a proposed Case Management Schedule to the Court on August 21, 2020. [Id., at ECF No. 6].

Under our proposed schedule, the Settling Plaintiffs propose to file a motion for preliminary

approval on or before October 26, 2020.




                                                 8
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 9 of 28 PageID #:987




       22.     Since reaching the settlement, we reached consensus with an additional six

independent firms with cases in the Northern District of California. These independent firms now

support our appointment as Co-Lead Counsel and we expect that they will support the settlement

after it is publicly disclosed. 4 Because of this consensus, the “Settling Plaintiffs” group should

ultimately expand to include the vast majority of cases and counsel in the MDL.

       23.     With respect to disclosure of the settlement terms, Settling Plaintiffs’ position is

and always has been that the settlement negotiations were to be inclusive and that the terms should

be disclosed to all litigants, including Non-Settling Plaintiffs, who we had repeatedly invited to

participate in the mediation.5 After reaching the settlement, we spent substantial time and effort

trying to convince Defendants to make those terms available. We also waived mediation privilege

weeks ago for purposes of disclosure to all counsel and are in favor of Defendants doing the same

at any time they deem appropriate.

       24.     Settling Plaintiffs understand that Defendants continue to oppose disclosure of the

settlement terms at this juncture for a variety of reasons (including the pending Presidential

Executive Orders and ongoing acquisition discussions). To further the interests of transparency

and recognizing that the Court is a fiduciary of the class, Settling Plaintiffs suggested to Defendants

that they allow us to present the settlement for in camera review, prior to the filing of a motion for

preliminary approval. Defendants are considering our proposal.




4
  These additional firms are: Girard Sharp LLP; Chimicles Schwartz Kriner & Donaldson-Smith
LLP; Law Office of Francis J. Flynn, Jr.; Onderlaw LLC; Bottini & Bottini, Inc.; and Cotchett,
Pitre & McCarthy, LLP.
5
  Due to TikTok’s articulated need for strict secrecy, only the seven delegates who attended the
mediation have seen the settlement terms. The broader group has agreed to respect
confidentiality pending public disclosure.
                                                  9
   Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 10 of 28 PageID #:988




        25.      All along, Settling Plaintiffs have acted to provide full transparency so long as the

best interests of the class (namely, protecting the settlement) are met. We are confident that the

settlement is an excellent outcome. We are also confident that the process and circumstances

surrounding the mediation were inclusive and fair and that we did everything possible to secure

the best result for the class.

        26.      For these reasons, Settling Plaintiffs never objected to Non-Settling Plaintiffs’

receipt of the settlement information or their ability to be heard, at or before preliminary approval,

regarding any issue concerning the settlement. In fact, we welcome any effort (including effort by

this Court and input of Non-Settling Plaintiffs) to ensure the best settlement possible, after the

settlement is publicly disclosed.

     Litigation History: the Northern District of Illinois Consolidated Action and the MDL

        27.      As we previously advised the Court in three status reports filed in E.R., the history

leading up to the settlement began long before the MDL Panel issued its order on August 4, 2020.

As the Court evaluates the leadership applications, I respectfully ask that this history be taken into

consideration.

        28.      While Settling Plaintiffs have made every attempt to coordinate with and include

Non-Settling Plaintiffs, and will work with whomever the Court appoints, the Court should

consider the effects of a “forced marriage” of leadership between Settling Plaintiffs and Non-

Settling Plaintiffs on the settlement approval process. Settling Plaintiffs are concerned that, in

light of Non-Settling Plaintiffs’ repeated conduct aimed at undermining the settlement efforts for

personal gain and at the class’s peril, any such “forced marriage” order could derail the settlement

entirely and irreparably harm the class.




                                                  10
   Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 11 of 28 PageID #:989




        29.     As the Court knows, with minor variation, the actions comprising this MDL are

nearly all putative class actions arising under the Illinois Biometric Identification Privacy Act

(“BIPA”), 740 ILCS §14/1, et seq., against Defendants, TikTok Inc. and ByteDance Technology

Inc.

        30.     Related cases in various districts ultimately became the subject of a May 15, 2020

MDL petition filed by counsel from the Southern District of Illinois seeking transfer and

coordination in the Southern District of Illinois, or in the alternative, in this Court.

        31.     As it does when any motion to transfer and centralize is filed, the MDL Panel’s

initial briefing order asked the various counsel involved “to pursue alternatives to centralization

(including, but not limited to, engaging in informal coordination of discovery and scheduling, and

seeking Section 1404 transfer of one or more of the subject cases.).” [MDL Docket, MDL No.

2948, at ECF No. 4]. Mr. Jagher and I did exactly that. In contrast, Non-Settling Plaintiffs (then

consisting of Hong counsel) embarked on a path designed to “squander [this Court’s] resources

(and those of the parties)” during the pendency of the MDL without any attendant benefit to the

class. [E.R. Docket, at ECF No. 46, at 6-7].

        32.     Because only three districts were involved at the time the MDL petition was filed

in mid-May, I believed that the related cases could be coordinated informally to obviate any need

for centralization. I believed the appropriate first step in that process was to organize all the cases

in our District. To that end, I persuaded counsel in the Illinois cases that the best course, given

that the MDL was pending, was to swiftly self-organize. As a result of my efforts, we immediately

began coordinating our cases with speed and efficiency. In fact, in its transfer order, the MDL

Panel lauded our progress and praised this Court for its role and active management in our process.

[MDL Docket, ECF No. 2 at 1-2].



                                                  11
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 12 of 28 PageID #:990




       33.     The driving force behind our success was the effective inclusion of all Districts.

Recognizing the fact that the cases were subject to the MDL, that a leadership process in our case

would not bind cases outside of our District and that the proceedings would properly be re-opened

after an MDL decision, I suggested (with the agreement of all counsel) that the Court appoint me

as interim lead counsel in our consolidated action solely during the pendency of the MDL, without

prejudicing the rights of anyone to seek leadership post-MDL. [E.R. Docket, at ECF No. 12]. The

Court agreed. [Id., at ECF No. 18].

       34.     Because of my efforts to convince counsel to take MDL leadership off the table

until appropriate leadership proceedings could be had in the ultimate transferee court, all Plaintiffs’

counsel in this District coordinated seamlessly and worked toward the common goal of litigating

in the most efficient way possible.6 Together, we filed a Consolidated Complaint, served

discovery, worked with our expert and prepared for the mediation, which ultimately resulted in the

excellent settlement which we would like to present to this Court. We did all this alongside nearly

all counsel involved in all cases comprising the MDL, and despite substantial interference in the

process by Non-Settling Plaintiffs’ counsel, who repeatedly rejected our invitations to participate

and took many steps that could have eliminated a critical settlement opportunity for the class.

               Non-Settling Plaintiffs’ Northern District of California Litigation

       35.     For context, some history of the Non-Settling Plaintiffs’ California litigation is

important. Non-Settling Plaintiffs’ “first filed” case of all related cases is Hong v. ByteDance, Inc.

et al., 5:19-cv-07792-LHK, filed in the Northern District of California in November of 2019. Hong

was not the first BIPA case against TikTok. As originally pled, Hong was not a BIPA case at all,



6
  To preserve judicial resources and avoid unnecessary litigation, we also chose not to intervene
in the Northern District of California case to pursue leadership since leadership would need to be
revisited after the MDL Panel’s ruling.
                                                  12
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 13 of 28 PageID #:991




was not brought on behalf of any Illinois plaintiffs, and did not seek to represent a putative class

of any Illinois residents. While Hong was subsequently amended to add a BIPA claim (after I

filed E.R. in this District), Hong pled a broad panoply of California causes of action.

       36.     Before any BIPA claims were included and any MDL was created, Non-Settling

Plaintiffs (then, solely Hong counsel) and defense counsel selected Judge Layn Phillips and

proceeded to mediation on April 6, 2020. That effort was unsuccessful. 7

       37.     In any event, despite the fact that Hong was filed in November 2019 and counsel

proceeded to an unsuccessful mediation, no significant litigation progress occurred: no dispositive

motions were ever filed and no discovery was ever produced (though requests were served). Judge

Rosenstengel in the Southern District of Illinois actually recognized Hong’s lack of any significant

advancement, stating that “the Northern District of California does not in fact appear to have taken

any significant action in regard to BIPA claims against the TikTok defendants.” A.S. v. TikTok,

Inc. et al., 3:20-cv-00457-NJR (S.D. Ill.), ECF No. 40 at 3-4.

       38.     Non-Settling Plaintiffs’ lack of progress in Hong stands in contrast to the

substantial progress we made in this Court and outside of it. While we were making strides, Non-

Settling Plaintiffs refused to contribute altogether and instead focused on positing defense

arguments that TikTok publicly waived (advocating that this federal Court sitting in Illinois has

no personal jurisdiction with regard to TikTok’s BIPA violations) and making ad-hominem attacks




7
  To date, Non-Settling Plaintiffs’ counsel refuse to waive privilege and presumably no one else
knows what happened at that mediation. For their part, Defendants have waived privilege, yet
Non-Settling Plaintiffs still refuse to share this information. We simply cannot understand how
Non-Settling Plaintiffs can “demand” to know confidential settlement terms while, at the same
time, withholding information about their mediation.
                                                13
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 14 of 28 PageID #:992




in public filings before the MDL panel and the Illinois and California federal courts in an effort to

secure control of the case.8

                               Non-Settling Plaintiffs’ Intervention

       39.     Rather than focusing on a collaborative effort to benefit the class, Non-Settling

Plaintiffs (originally through Hong counsel) opted to intervene in both this District and the

Southern District of Illinois (curiously, they did not pursue intervention in the Central District of

California, making their attempt to transfer the actions to the Northern District of California an

incomplete endeavor). The attempted intervention was motivated by Non-Settling Plaintiffs’

counsel’s self-interest, to the detriment of the Illinois class, because there is no other reasonable

explanation for a plaintiff to assert jurisdictional and venue arguments belonging to Defendants,

particularly arguments that Defendants had never raised.

       40.     The attempted intervention was even more unreasonable given that Defendants

publicly admitted that such arguments were moot. See Joint Response to Motion to Intervene

(setting forth Defendants’ position that “the personal jurisdiction issues raised by the putative

plaintiffs in intervention will likewise be moot if the cases are centralized by the J.P.M.L.”) [E.R.

Docket, ECF No. 40 at 19].         In denying intervention, this Court specifically recognized

Defendants’ position. [E.R. Docket, ECF. No. 46 at 8]. But Non-Settling Plaintiffs refused to



8
  Non-Settling Plaintiffs, specifically Hong counsel, told this Court that we “cooked up” a “hasty
reverse auction … in an attempt to bolster [our] own leadership position.” [E.R. Docket, at ECF
No. 39, at 3.] They also resorted to pejorative characterizations of our mediation in their leadership
effort in front of Judge Koh stating, “[w]e declined the mediation to protect the class from a reverse
auction established to serve Illinois counsel’s attempt to move all the cases to Illinois despite
jurisdictional barriers in Illinois that places these cases in a poor bargaining position.” (emphasis
in original). In re: TikTok, Inc. Privacy Litig., 5:19-cv-07792 (N.D. Cal.), ECF No. 80 at 2. Of
course, all this angry rhetoric is false since we suggested to this Court that it take no action on
leadership until after the MDL ruling. And in any event, these attacks served no purpose since our
case was not before Judge Koh. We chose not to intervene in the California matter, in fact, to
preserve judicial resources because the MDL was pending.
                                                 14
    Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 15 of 28 PageID #:993




withdraw their intervention motions after it became plainly obvious that their duplicative transfer

motions were not at all appropriate given the MDL and the position publicly taken by Defendants.

       41.     Just like their publicly filed pleadings before the MDL Panel, in this Court and in

California, Non-Settling Plaintiffs’ counsel’s intervention briefs were replete with personal

attacks. I attempted to correct several of these blatant misrepresentations in the intervention

briefing. [E.R. Docket, ECF No. 40 (Status Report) at ¶¶ 6-9]. One such misrepresentation was an

accusation that Mr. Jagher and I colluded with Defendants in filing a joint response to the

intervention motion, even though we were specifically ordered by the Court to do so and the

response contained separate sections setting forth our respective positions. [Id., ¶ 7].

       42.      We took particular issue with Non-Settling Plaintiffs’ false narrative that we were

organizing some “reverse auction.” In fact, we acted specifically to prevent a “reverse auction”

by immediately involving all counsel, including Non-Settling Plaintiffs. “Reverse auctions” occur

when a settlement is reached in secret, where plaintiffs in one action settle unilaterally with a

defendant to the detriment of the class. We did exactly the opposite: we invited all counsel to

participate and were completely transparent. [ECF No. 26 , at 1, fn1]. For this reason, any notion

that we were “hand-picked” by Defendants to sell out the class is not credible. 9

       43.     In any event, Non-Settling Plaintiffs’ unnecessary attempts at intervention both

failed. Chief Judge Rosenstengel of the Southern District of Illinois first denied Non-Settling

Plaintiffs’ motion to intervene on July 1, 2020 and this Court agreed shortly thereafter. [E.R. v.

TikTok, ECF No. 46]. In denying intervention, this Court was unpersuaded by Non-Settling



9
  Non-Settling Plaintiffs’ statements that we were planning a “reverse auction” are even more
troubling, since, at the same time, they were still refusing to share information concerning their
first mediation. By withholding this information, Non-Settling Plaintiffs precluded us from
beginning our negotiation where they left off. If they had simply provided it, they would have
ensured that there would never be a reverse auction.
                                                 15
      Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 16 of 28 PageID #:994




Plaintiffs’ jurisdictional arguments and saw no need to “squander its resources (and those of the

parties) to address this issue before the MDL Panel rules.” [Id., at 6-7]. “More fundamentally,”

this Court observed, intervention would “distort lawyers’ incentives” during the pendency of an

MDL, since “the filing of an MDL petition would act like a starter’s pistol” and trigger a “pre-

centralization scramble” by lawyers to dismiss each other’s cases before the Panel rules. [Id. at

7].

         44.    The “pre-centralization scramble” Non-Settling Plaintiffs initiated resulted in zero

benefit to the class and nothing but wasted litigation effort by the parties and multiple courts.

        Chronology of Our Attempts at Inclusion and Non-Settling Plaintiffs’ Interference

         45.    The “pre-centralization scramble” was not the only action taken by Non-Settling

Plaintiffs that was adverse to the class. All the relevant history is recounted here and in a series

of emails exchanged between June 3, 2020 and August 25, 2020. I also succinctly summarized

this history in an email I circulated on August 19, 2020 (9:55 a.m.) among all Interim Counsel

after the Court entered CMO No. 1. The relevant emails are organized by date and attached as

Exhibit C hereto.

         46.    When Defendants expressed an interest in mediation in late May and early June,

Mr. Jagher and I organized counsel to propose a fair way to proceed collectively. Given Non-

Settling Plaintiffs’ (then only Hong counsel) and Defendants’ prior selection of Judge Phillips and

his knowledge and familiarity with the facts of the case, we believed it best to propose that the

next round of mediation also proceed with Judge Phillips. Our goal was to capitalize and build

upon whatever prior efforts were already made.

         47.    Recognizing the MDL Panel’s pronouncement that we should coordinate with

counsel in the related actions, and also our fiduciary duty to explore the possibility of settlement



                                                 16
      Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 17 of 28 PageID #:995




for the class, on June 3, 2020, Mr. Jagher and I immediately notified all plaintiffs’ counsel and

invited them to participate in the mediation. See Exhibit C, at 1-2 (my email to all counsel on

6/3/20 (8:59 a.m.)). To ensure that the process was fair to everyone and all districts were involved,

I proposed as follows:

         Recognizing the various interests and cases on file in multiple districts, we sincerely
         hope you will participate in the mediation. To maximize the benefit to the class and
         efficiency, we propose to form a mediation team consisting of two attorneys
         representing the ND. Ill. cases, two attorneys representing the ND. Cal. cases, and
         one attorney each for the SD. Ill. and CD. Cal. cases. Certainly, we will welcome
         input from all counsel and will schedule an all‐counsel strategy session to make
         sure everyone has a voice.

Id.
         48.    At this time, Non-Settling Plaintiffs had just filed their intervention papers in our

case. To avoid further motion practice on intervention and in an attempt to foster collaboration, I

advised this Court promptly that we were proceeding to mediation with an inclusive approach and

that “[i]f settlement talks are ultimately successful, the litigation may be streamlined on consent

of all parties, obviating the need for further motion practice in multiple courts.” [E.R. Docket,

ECF No. 27 (June 3, 2020 Joint Status Report), at ¶12].

         49.    In response to our invitation to participate alongside all other counsel, and despite

having mediated already with Judge Phillips, Non-Settling Plaintiffs immediately declined. See

Exhibit C, at 12-13 (Masters response email of 6/3/20 (8:27 p.m.)). The refusal was based

ostensibly on the desire to await Judge Koh’s appointment of interim lead counsel in the

consolidated Northern District of California cases.         Non-Settling Plaintiffs’ counsel further

indicated to all counsel that they would continue their pursuit of intervention in our case for

purposes of dismissal and transfer. Id.

         50.    The next day, June 4, 2020, we again reached out to all counsel seeking full

participation and collaboration. See id., at 11-12 (my email to all counsel of 6/4/2020 (8:45 a.m.)).

                                                   17
   Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 18 of 28 PageID #:996




In keeping with our fiduciary duty and because we did not want to forego an opportunity to pursue

meaningful relief for the class, we even suggested that all counsel in the Northern District of

California cases could self‐order for purposes of mediation or else pursue expedited leadership

proceedings before Judge Koh. Id. Non-Settling Plaintiffs declined to pursue either of our

suggestions for a logical path forward. Instead, Non-Settling Plaintiffs dug into their refusal to

collaborate with other counsel.

       51.     On June 8, 2020, we held an organizational conference call among all counsel to

discuss the mediation, our negotiation strategy, and how best to proceed. Representatives from all

districts participated on that call. Non-Settling Plaintiffs declined.

       52.     Also on June 8, 2020, in our preparations for mediation, we asked Non-Settling

Plaintiffs to provide us with the information exchanged during the prior mediation with Judge

Phillips. In response, Non-Settling Plaintiffs accused us of improperly rushing to mediation and

being unprepared. See id., at 16-18 (Jagher email of 6/8/2020 (8:23 a.m.); Masters response of

6/9/2020 (8:45 a.m.)). Non-Settling Plaintiffs refused to share any information whatsoever, even

though Defendants were then willing to waive the mediation privilege (and have since expressly

waived that privilege). The decision to withhold information was shockingly at odds with the best

interests of the class and was driven by Non-Settling Plaintiffs’ desire to maintain their perceived

proprietary and self-serving interest over the history of the negotiations with Defendants.

       53.     On June 12, 2020, we learned that certain counsel who supported Mr. Rhow in the

leadership proceedings before Judge Koh (who had been invited to participate in the mediation

along with everyone else) contacted defense counsel insisting that TikTok pull out of the mediation

based on the false “reverse auction” narrative. Though unclear whether these lawyers acted at the




                                                  18
   Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 19 of 28 PageID #:997




specific direction of Mr. Rhow, these lawyers affirmatively attempted to thwart a settlement

opportunity for the class.

          54.    On June 16, 2020, we reiterated our request that Non-Settling Plaintiffs’ counsel

reveal what happened at the prior mediation so that we could be as informed as possible. They

again refused.

          55.    Instead of collaborating with the rest of plaintiffs’ counsel, an overture which

should have been given appropriate consideration in light of Defendants’ recently surfaced

political issues and acute business challenges, Non-Settling Plaintiffs opted to focus their efforts

on intervention and waging a “turf war.”

          56.    Non-Settling Plaintiffs’ attempts at intervention were denied by the Southern

District of Illinois and this Court on July 1, 2020 and July 13, 2020, respectively. Still recognizing

the pendency of the MDL, I again attempted to bridge the gap with Non-Settling Plaintiffs.

          57.    On July 17, 2020, following Mr. Rhow’s appointment by Judge Koh as interim lead

counsel in the Northern District of California case, I told Mr. Rhow that I continued to desire a

productive collaboration and once more invited participation from his group. Mr. Rhow responded

the same day and reiterated Non-Settling Plaintiffs’ prior refusal to participate in the mediation.

Exhibit C, at 20-21 (my email of 7/17/20 (9:35 a.m.); Rhow response email of 7/17/20 (12:50

p.m.)).

          58.    On July 30, 2020, the MDL Panel heard oral argument. A copy of the transcript is

attached hereto as Exhibit D.        During that argument, I focused my presentation on our

collaborative efforts and preparation for mediation, in support of my request for transfer to the

Northern District of Illinois. The panel asked no questions of me. The Panel did, however, inquire

into Non-Settling Plaintiffs’ refusal to participate in an upcoming mediation, especially since it



                                                 19
   Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 20 of 28 PageID #:998




was to be conducted by the same mediator they had previously used. [Ex. D, 10:13-20].            Mr.

Rhow did not have any credible justification to explain this refusal. He simply confirmed that

Non-Settling Plaintiffs would not participate, again falsely painting the mediation as a “reverse

auction.” [Id., 10:21-11:19]. Non-Settling Plaintiffs did not reconsider this refusal in the days

following the argument.

        59.     On August 4, 2020, just days after the argument, and with my having fully apprised

the Panel of the mediation and progress made by nearly all counsel, the MDL panel issued its

transfer order sending the cases to this Court. [MDL Docket, ECF No. 2].

        60.     Meanwhile, in our late July and early August discussions with the mediator’s office,

we learned that Non-Settling Plaintiffs contacted the mediator without our prior knowledge or

authorization, or Defendants’ knowledge or authorization, to attempt to discourage Judge Phillips

from proceeding with the mediation. Non-Settling Plaintiffs again attempted to place their own

selfish desire to control this litigation ahead of the class.

        61.     If Non-Settling Plaintiffs’ efforts had been successful at that time, they would have

robbed the class of an opportunity to negotiate with Defendants at a key time, given the political

situation surrounding TikTok and its discussions with potential acquirors. Rather than reacting to

this opportunity for the class, Non-Settling Plaintiffs focused on jockeying for control and were

willing to sacrifice the class to do so.

           Non-Settling Plaintiffs’ Dramatic Reversal and Willingness to be Included

        62.     After close of business on the day the MDL Panel issued its August 4, 2020 ruling

sending the cases to Northern District of Illinois, Non-Settling Plaintiffs suddenly reached out to

us, indicating a newfound willingness to be included in the mediation. See Exhibit C, at 23-24

(Rhow email 8/4/20 (8:35 p.m.); my response 8/5/20 (10:01 a.m.)). At this time, it became even



                                                   20
   Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 21 of 28 PageID #:999




more apparent that Non-Settling Plaintiffs’ prior refusal to attend mediation was motivated solely

by self-interest and their (ultimately incorrect) calculation that the MDL Panel was sure to send

the cases to the Northern District of California. If that had happened, by their estimation, they

would have had the sole ability to control the litigation to the exclusion of every other plaintiffs’

counsel. Other than this, what could possibly be the reason for such a reversal in position with

respect to the same mediation? Certainly nothing had happened which would have alleviated their

prior stated concerns about the “reverse auction.” Indeed, all that had changed was the MDL

Panel’s decision not to transfer the case to their preferred venue.

       63.      Nevertheless, in the interest of getting consensus behind the settlement in the event

one was reached, I responded to Mr. Rhow [id.] and, on August 5, 2020, we had our first of many

conversations concerning the mediation.

       64.     During those conversations, Mr. Rhow twice advised that he would be sharing Non-

Settling Plaintiffs’ information concerning the prior mediation that we previously requested on

several occasions. On August 6, 2020 (after our long conversation on August 5th), Mr. Rhow told

us he was “getting together the prior mediation materials and should have a package together

soon.” See id., at 26 (Rhow email 8/6/20 (1:26 p.m.)). We did not receive the promised package.

       65.     Three days later, on August 9, 2020 (the Sunday before the mediation), Mr. Rhow

again wrote that he was preparing a “package” that would include “prior briefs, a summary of what

the last term sheet was and also a draft consolidated complaint” that could be used as “leverage”

during the negotiations. See id., at 28 (Rhow email 8/9/20 (1:13 p.m.)). We (and the class) never

received any of this. Given our numerous overtures at cooperation, there was simply no good

reason for Mr. Rhow to keep his group’s analysis of the case a secret or to withhold information

that, in Mr. Rhow’s words, could have given the class more “leverage.”



                                                 21
     Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 22 of 28 PageID #:1000




         66.   Nevertheless, recognizing the importance of an inclusive approach and

notwithstanding that we had already formed an army of sixteen firms and set delegates, we

specifically reserved two in-person spots (of only four available due to COVID-19 restrictions) for

Mr. Rhow and Megan Jones (Non-Settling Plaintiffs’ designated “settlement” counsel pursuant to

Judge Koh’s order), and instructed other counsel who had made arrangements to attend in person

to cancel their travel plans and appear remotely.

         67.   We soon learned, however, that Defendants would not permit Mr. Rhow’s

attendance at the mediation because Defendants perceived a conflict of interest involving the Bird

Marella law firm (Mr. Rhow’s firm).

         68.   Learning this, we spent substantial time and effort (including hours of telephone

calls between Mr. Jagher, Ms. Jones, Mr. Rhow and myself, together with hours of telephone calls

with defense counsel) in the nine days preceding the mediation attempting to resolve the dispute

between the Bird Marella law firm and Defendants. In these conversations, we actively implored

Defendants to permit Mr. Rhow’s attendance and suggested ways in which Defendants’ concerns

could be alleviated.10

         69.   On August 11-12, 2020, we did our best to assist Mr. Rhow in resolving his alleged

conflict, suggesting several possible avenues that Non-Settling Plaintiffs could explore with

defense counsel, including sequestering Mr. Rhow during technical discussions regarding the



10
   Two days before the mediation, when I was already on my way to California, certain counsel
from the Northern District of California action who had declined our invitation and refused to
participate for months suddenly expressed interest and demanded a “seat at the table.” Both of
these firms had supported Mr. Rhow’s slate but separately applied for leadership positions, which
Judge Koh denied. In deference to Judge Koh’s order, which expressly ordered that no counsel
could perform any work without Mr. Rhow’s authorization, I asked Mr. Rhow whether he would
allow these lawyers to participate. On August 12, 2020, Mr. Rhow confirmed via email that no
counsel from the Northern District of California other than himself and Ms. Jones could be
involved. See Exhibit C, at 30-31 (Rhow email of 8/12/20 (12:24 a.m.)).
                                                22
  Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 23 of 28 PageID #:1001




functionality of the TikTok app and/or some type of declaration or additional confidentiality

agreement by Mr. Rhow and his firm to allay Defendants’ concerns. One of our other suggestions

was to use Judge Phillips to assist the parties in working through these issues separately, the day

before the mediation. See id., at 36 (my email to defense counsel of 8/12/20 (3:24 p.m.), forwarded

to Mr. Rhow). While we are not fully aware of all the discussions between Defendants and Non-

Settling Plaintiffs, we know that Non-Settling Plaintiffs did not pursue all of these options. Nor

would Mr. Rhow agree that Ms. Jones could simply participate in his stead, something that

Defendants agreed to permit. Since we were supportive of their participation, any one of these

alternatives could have assured Non-Settling Plaintiffs’ inclusion at the mediation.

       70.     It appears that, rather than even attempting to pursue any of our suggested paths to

inclusion, Non-Settling Parties embraced their own exclusion. They even went as far as to suggest

that we boycott the mediation. As counsel with a duty to our clients and as selected mediation

delegates on behalf of the majority of the other related actions, we simply could not allow a

potential conflict involving one firm to eliminate the opportunity for the class.

       71.     On the day before the mediation, I again asked Mr. Rhow whether Non-Settling

Plaintiffs would waive confidentiality regarding the prior mediation so that plaintiffs would not be

forced to bid against themselves. See id., at 35 (my 8/12/2020 email to Rhow (6:28 p.m.)). Mr.

Rhow again refused. The only conclusion to be drawn was that Mr. Rhow’s offer to give us the

information was conditioned on his personal attendance. It is difficult to interpret this behavior as

anything other than elevating counsel’s own interests ahead of the class.

       72.     To date, Non-Settling Plaintiffs still have not shared what happened at their earlier

mediation, even though Defendants expressly consented and even though we repeatedly asked for




                                                 23
  Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 24 of 28 PageID #:1002




it. This is precisely the type of self-dealing and in-fighting among Plaintiffs’ counsel that routinely

draws criticism of the plaintiff class action bar.

       73.     As this recitation makes clear, we have from the very outset attempted to include

all counsel, including Non-Settling Plaintiffs, in the mediation process because it was and is our

belief that collaboration among all counsel is in the class’ interest. Conversely, and to the detriment

of the class, Non-Settling Plaintiffs refused our numerous attempts at cooperation, implored

defense counsel not to mediate with us at all, interfered with the integrity of the settlement process

by contacting the mediator to prevent the mediation from ever happening, and then appeared to be

interested in cooperating with us only to ultimately withhold information from the class. This

conduct is contrary to the generally recognized qualities which should be displayed by counsel

who wish to be appointed to leadership. It also shows that Non-Settling Plaintiffs’ counsel’s

interests may not be aligned with the class when the settlement is ultimately presented to the Court.

       74.     After the mediation concluded, and after a tentative settlement was reached, we

advised Non-Settling Plaintiffs that we continue to recognize the value of full participation and

welcome the opportunity to address any concerns they may have about the settlement once the

settlement is made public and as we move for preliminary approval. See id., at 40-43 (my 8/19/20

(9:55 a.m.) email to all counsel).

       75.     Since reaching the settlement, we have had many further discussions with Non-

Settling Plaintiffs, have continually advocated to Defendants that the settlement terms be shared,

and specifically waived the mediation privilege. See id., at 47-48 (my 8/25/2020 (10:34 a.m.)

email to defense counsel, copying all counsel, and confirming waiver of mediation privilege).

       76.     Though we have repeatedly encouraged TikTok to disclose the terms of the

settlement, we cannot force them to do so. Our goal is to preserve what we believe is an excellent



                                                     24
  Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 25 of 28 PageID #:1003




settlement for the class, and we hope that the Court considers the consequences of appointing any

of Non-Settling Plaintiffs’ counsel to the leadership team in this case.

                Non-Settling Plaintiffs’ Post-Mediation “Amended” Complaint

       77.     Post-mediation, Non-Settling Plaintiffs began crafting a new narrative. What they

initially portrayed as a “reverse auction” quickly morphed into a story of “exclusion.” Non-Settling

Plaintiffs fail to advise the Court that we continually created and endorsed paths to their inclusion

and they rejected every single one of those paths. For instance, what could have been the

conceivable downside of Ms. Jones’s attendance at the mediation, even if Mr. Rhow could not be

there? At the very least, Ms. Jones could have sat in the room and presented Non-Settling

Plaintiffs’ views on the additional claims they had analyzed and were already contemplating. Of

course, Ms. Jones and Mr. Rhow could also have simply briefed us on this information instead of

withholding it altogether. If, as they now claim, they desired to preserve these additional claims

for the class, Ms. Jones and Mr. Rhow easily could have done so. Instead, they made a calculated

decision to withhold information from the mediating parties, quickly claimed their “exclusion,”

and rushed to file an unauthorized “consolidated complaint” the very next day after the mediation.

       78.      On August 14, 2020, the day after the mediation, and consistent with their past

strategy of “squandering” resources, Non-Settling Plaintiffs (without any prior discussion with the

other 25 law firms in this MDL) filed an amended complaint in the docket of their transferred case

with no apparent purpose other than to gain some tactical advantage in their never-ending quest to

control this case. [In re: Tiktok, Inc. Privacy Litig., 1:20-cv-4723 (N.D. Ill.), ECF No. 89].

       79.        The new complaint piggybacks on the Northern District of California Hong

complaint’s broad cornucopia of claims and adds a claim under the Video Privacy Protection Act,

18 U.S.C. § 2710 et seq. (“VPPA”). Non-Settling Plaintiffs’ unilateral filing of an even more



                                                 25
  Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 26 of 28 PageID #:1004




expansive complaint, without input from anyone outside their group, is just another example of an

attempt to squander the parties’ and this Court’s resources.

       80.      Non-Settling Plaintiffs’ hasty (and retaliatory) filing also seems inconsistent with

this Court’s prior observations that broad pleadings which assert potentially uncertifiable claims

may prejudice plaintiffs and the class:

             As a fallback position, the Hong Plaintiffs boast that their complaint
             provides the best vehicle for TikTok users to obtain relief. It is true that
             the Hong complaint raises more claims, names more defendants, and
             seeks certification of a broader class than the consolidated complaint.
             [citation omitted]. If anything, however, those differences reinforce this
             Court’s reluctance to permit intervention. At worst, the Hong Plaintiffs’
             attempt to represent an expansive class may delay or even defeat class
             certification. At a minimum, bringing more claims against more
             defendants promises to widen the scope of discovery and prolong this
             litigation. See Coburn v. DaimlerChrysler Servs. N. Am., L.L.C., 218
             F.R.D. 607, 610 (N.D. Ill. 2003). It follows that intervention would
             prejudice the existing Plaintiffs.

[E.R. Docket, ECF. No. 46 at 7-8.]

       81.      Despite Your Honor’s clear pronouncement, and in an attempt to manufacture an

“emergency,” Non-Settling Plaintiffs then filed a motion asserting that their new VPPA claim is

worth “billions of dollars in statutory damages” and they should have had an opportunity to present

that claim at mediation. [MDL Docket, ECF No. 11, at 6]. Of course, Non-Settling Plaintiffs could

have freely shared their supposed insight at any point prior to the mediation, as they were

repeatedly invited to do but continually refused.

       82.      Regardless, the VPPA claim was never an “emergency” and any notion that the

highly experienced counsel who mediated this case were unaware of a potential VPPA claim is

not true. While we requested (and it would have been helpful) to receive Non-Settling Plaintiffs’

analysis prior to the mediation, we did not need it for purposes of mediation because we had




                                                   26
     Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 27 of 28 PageID #:1005




already conducted our own analysis.11 Without revealing confidential communications covered by

mediation privilege, Settling Plaintiffs can simply say that the claim was considered and

specifically discussed.

                                      The “Third” Mediation

         83.    After the settlement was announced, we spent hours (again) coordinating with Non-

Settling Plaintiffs and advocating that the settlement terms be made available. During this time,

Non-Settling Plaintiffs and Defendants explored ways in which Non-Settling Plaintiffs could be

apprised of the settlement in advance of its public disclosure.

         84.    Unbeknownst to me, on Sunday, August 23rd, Mr. Rhow filed a “Joint Status Report

by Defendants and Undersigned Plaintiffs” at approximately 10:40 p.m. Central advising this

Court that Defendants and Non-Settling Plaintiffs “have agreed to mediate issues between those

parties no later than August 29, 2020.” They requested that this Court “take no action on any

status report or proposed case management schedule previously submitted to the Court (ECF Nos.

1, 5, 6) until after the mediation occurs.” [MDL Docket, ECF No. 7]. Not only was I not given a

chance to review this report prior to its filing, and despite my constant efforts to include Mr. Rhow

and his group in our mediation, neither he nor any of the Non-Settling Plaintiffs apprised me of

this “third mediation” at all.

         85.    On Monday, August 24, 2020, we had several conversations with Non-Settling

Plaintiffs regarding their “third mediation,” and soon learned that they perceived this mediation to



11
   Non-Settling Plaintiffs did not mastermind any VPPA strategy. To the contrary, the VPPA is a
focal point in T.K. et. al. v. Bytedance Technology Co. Ltd. et. al., 1:19-cv-07915 (N.D. Ill.), an
unrelated privacy class action outside of the MDL where Judge Blakey is considering whether to
finally approve a settlement. T.K. was filed over 8 months before Non-Settling Plaintiffs
amended their complaint to include this claim. The merits of the VPPA claim, including its
factual underpinnings, are currently the subject of ongoing debate in T.K. Settling Plaintiffs are
well-aware of that debate and have closely followed all relevant developments in this other case.
                                                 27
  Case: 1:20-cv-04699 Document #: 52 Filed: 09/08/20 Page 28 of 28 PageID #:1006




present some new opportunity to negotiate additional relief for the class. We soon learned,

however, that this was absolutely not the purpose of this “mediation.”

       86.     Because Settling Plaintiffs believe that the parties’ communications about this post-

settlement “mediation” are subject to Rule 408 and disclosure is wholly improper, Settling

Plaintiffs are not in a position to provide further details. What we can say, however, is that this ex

post facto settlement discussion was never intended to be a true mediation. Defendants did not

extend any invitation to Non-Settling Plaintiffs to re-write or re-negotiate any aspect of the

settlement. Defendants confirmed this in the “Status Report by Defendants and Designation of

Defendants’ Lead Counsel” informing the Court that Defendants’ view of the purpose of the “third

mediation” was not shared by the Non-Settling Plaintiffs. [MDL Docket, ECF No. 8]. Any attempt

by Non-Settling Plaintiffs to argue that we somehow interfered with an opportunity for the class

to obtain more relief than we already obtained is simply incorrect.

       87.     Of course, if any opportunity exists to better the settlement and achieve greater

results for the class, we are supportive, and every single action we have taken to date shows that

our interests are squarely aligned with our clients and the class.

       I declare under penalty of perjury that the foregoing is true and correct.

Date: September 8, 2020



                                       ____________________
                                       Katrina Carroll




                                                 28
